Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered December 10, 1992, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9) and that he received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Hayes, 186 AD2d 268). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.